DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2002/0079593A1).
Regarding claim 1, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), comprising: a substrate ( substrate 20 in FIG. 1); a semiconductor die ( chip 21)  mounted on the substrate (substrate 20); and a heatsink ( heat sink 22)  over the semiconductor die (chip 21), wherein the heatsink (heat sink 22) comprises a roof portion ( flat portion 220) and at least one connecting portion (supporting portion 221) extending between the roof (flat portion 220) portion and the substrate (substrate 20), wherein the at least one connecting portion comprises a connection lead (positioning portions 222) mounted on a connection pad (conductive trace 201/202)  of the substrate (substrate 20), wherein the connection pad comprises a first portion (Conductive trace 201) and a second portion ( conductive trace 202) spaced apart from each other ( as shown in FIG. 1), which are configured to electrically couple to different voltage signals, respectively ( semiconductor chip is capable of “configured different voltage” i.e. identical to similar functionality).  
Regarding claim 2, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the roof portion (flat portion 220) is a rectangular shaped roof portion (as shown in FIG. 1), and wherein the at least one connecting portion extends from a corner of the rectangular shaped roof portion (as shown in FIG. 1).  
Regarding claim 3, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the roof portion (flat portion 220) has a planar top surface (see FIG. 1).  
Regarding claim 4, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the connection lead is attached to both the first portion and the second portion of the connection pad (see FIG. 1).  
Regarding claim 5, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the connection lead is attached to the first portion through a first conductive adhesion layer (adhesive 27) and is attached to the second portion through a second conductive adhesion layer (see FIG. 1).  
Regarding claim 6, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein a solder mask ( mask 200) between the connection lead and the connection pad; a first solder mask opening in the solder mask to partially expose a top surface of the first portion of the connection pad, wherein the first conductive adhesion layer is disposed in the first solder mask opening; and a second solder mask opening in the solder mask to partially expose a top surface of the second portion of the connection pad, wherein the second conductive adhesion layer is disposed in the second solder mask opening ( see FIG. 1 and related text).  
Regarding claim 7, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the first conductive adhesion layer is not in direct with the second conductive adhesion layer (see FIG. 1).  
Regarding claim 8, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the first conductive adhesion layer and the second conductive adhesion layer (adhesive 27) are conductive epoxy layers.  
Regarding claim 9, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the first portion of the connection pad is electrically coupled to reserved VJ) voltage and the second portion of the connection pad is electrically coupled to Vss voltage or ground (the underlined limitations considered as function of semiconductor chip 2 i.e. chip 2 is similar to instant application chip). 
Regarding claim 10, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the substrate comprises a package substrate ([0029]). 
Regarding claim 11, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the connection pad is disposed on a chip side of the substrate, and wherein the substrate comprises a solder ball pad disposed on a ball grid array (BGA) side (solder bump 28).  
Regarding claim 12, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein a solder ball (solder bump 28) is mounted on the solder ball pad, and wherein the connection pad is electrically connected to the solder ball pad (element 207) through at least one metal interconnect structure in the substrate.  
Regarding claim 13, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the at least one metal interconnect structure is a conductive through via, and wherein the solder ball pad is disposed directly under the connection pad (see FIG. 1).  
Regarding claim 14, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the substrate comprises a ground plane (see FIG. 1). 
Regarding claim 15, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the second portion of the connection pad is electrically coupled to the ground plane (see FIG. 1).  
Regarding claim 16, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the semiconductor die is mounted on the substrate through wire bonding (wire 26).  
Regarding claim 17, Huang shows a semiconductor package (semiconductor device 2 in FIG. 1), wherein the semiconductor die is mounted on the substrate through flip chip bonding (underlined limitations considered product by process in device claim).  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893